IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 495
                                           :
AMENDMENT OF RULES                         : JUDICIAL ADMINISTRATION DOCKET
701 AND 706 OF THE RULES OF                :
JUDICIAL ADMINISTRATION                    :


                                        ORDER


PER CURIAM:
         AND NOW, this 12th day of January, 2018, Rules 701 and 706 of the

Pennsylvania Rules of Judicial Administration are amended to read as attached hereto.

         To the extent that notice of proposed rulemaking would be required by Rule 103

of the Pennsylvania Rules of Judicial Administration or otherwise, the amendment of

Rule 701 and 706 is hereby found to be required in the interest of justice and efficient

administration.

         This Order shall be effective immediately and shall be processed in accordance

with Rule 103(b) of the Pennsylvania Rules of Judicial Administration.

Additions are in bold and underlined.
Deletions are in bold and bracketed.